[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff brings this action to recover damages alleged to have occurred in an automobile accident which the plaintiff alleges was caused by the negligence of the defendant. The defendant loves to strike paragraph 4(b) one of the specifications of negligence set out by the plaintiff that the defendant "operated said vehicle recklessly so as to endanger the life of another person having regard to the width, traffic and use of such highway, the intersection of street and whether conditions, and/or in violation of section 14-222 of the Connecticut General Statutes as amended." The ground of the defendant's motion is that the plaintiff has set out causes of action in recklessness and negligence in the same count which should be separated into separate counts.
The central issue in a negligence case is whether the defendant has deviated from the required standard of reasonable care Logan v. Greenwich Hospital Assn. 191 Conn. 282, 299, whether the duty arises from contract, statute or common law. Coburn v. Lenox Homes, Inc., 186 Conn. 370, 375, and no matter whether the conduct of the defendant which is the proximate cause of the breach of duty is intentioned, reckless or negligent, Hoelter v. Mohawk Services, Inc., 170 Conn. 495, 504. Whereas here simple damages and not double or treble damages are requested, labels and semantics of reckless or negligent conduct have no place, since either can properly demonstrate a sufficient deviation from the require standard of care for the cause of action. CT Page 2562
For the above reason, the motion to strike is denied.
CORRIGAN, JUDGE